DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-8 and 9-14 of U.S. Patent No. 10,886,336. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1 and 9 of the ‘336 patent are narrower than instant claims 1 & 9 and 13 & 19, respectively, thus the instant claims are anticipated. Claims claims 2-8 and 14-18, respectively. 

Double Patenting
Claims 1-24 are subject to a double patenting (DP) rejection, but would be allowable if the outstanding DP rejection is overcome. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 1-12 and 23, Joei (US 2017/0294485) teaches an electronic device (Fig. 23) comprising an organic sensor (fig. 2), comprising: a photoelectric conversion device (41), the photoelectric conversion device including a first electrode (51) and a second electrode (33) facing each other (fig. 2, [0079], [0080], [0084]); a photoelectric conversion layer (32) between the first electrode and the second electrode, the photoelectric conversion layer configured to selectively absorb light in at least one part of a wavelength spectrum of light and to convert the absorbed light into an electric signal (p. 3, [0080]); and an inorganic nanolayer (52 or 102, figs. 2 and 3, respectively) between the first electrode and the photoelectric conversion layer. Joei fails to teach the inorganic nanolayer including a lanthanide element including ytterbium (Yb).
As to claims 13-22 and 24, the prior art fails to teach the second electrode is a reflective electrode having a light transmittance of less than about 10%. Joei teaches all the other claim limitations, including the first electrode having a lower work function than the second electrode (p. 5, [0109]) however, the second electrode is very specifically a light transmissive electrode as well (p. [0110]). Changing it to a reflective electrode would render the photodiodes 36 and 37 non-functioning, thus there would be no motivation to do so.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building

Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
3/25/22